Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered May 27, 1986, convicting him of rape in the first degree, burglary in the second degree, and assault in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt (see, People v Greene, 70 NY2d 860; People v Lewis, 64 NY2d 1111). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s other contention and find it to be without merit. Mollen, P. J., Lawrence, Weinstein and Balletta, JJ., concur.